COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


                                                         §
IN THE MATTER OF                                                             No. 08-16-00144-CV
                                                         §
C.R.A.,                                                                        Appeal from the
                                                         §
A JUVENILE                                                               County Court at Law No. 1
                                                         §
                                                                          Of Denton County, Texas
                                                         §
                                                                            (TC# JV-2014-00159)
                                                         §

                                       MEMORANDUM OPINION

          Appellant, C.R.A., appeals from an order requiring him to register as a sex offender.1 We

affirm.

                                           FACTUAL SUMMARY

          Appellant was placed on juvenile probation for twenty-four months in cause number JV-

2013-00428. During a counseling session, Appellant admitted that he had sexually assaulted

numerous children in his neighborhood, and he was charged with aggravated sexual assault of a

child (cause numbers JV-2014-00155 and JV-2014-00156) and indecency with a child (JV-2014-

00157, JV-2014-00158, and JV-2014-00159). Appellant entered a plea of true in each case, and

he was placed on juvenile probation until he reached the age of eighteen. The specialized terms


1
    Juvenile sex offender registration orders are appealable. TEX.CODE CRIM.PROC.ANN. art. 62.357 (West 2006).
of probation required Appellant to successfully complete sex offender treatment at a designated

facility. Another term required him to register as a sex offender, but the trial court entered an

order deferring a ruling on sex offender registration. After being diagnosed with leukemia,

Appellant was discharged from the facility before he completed sex offender treatment. The

State timely filed a motion asking the court to order Appellant to register as a sex offender. The

trial court conducted a Chapter 62 hearing to determine whether Appellant must register as a sex

offender.   The trial judge acknowledged Appellant’s unfortunate circumstances, but she

concluded that her ruling had to take into account the interests of the public rather than sympathy

for Appellant. The court entered an order requiring Appellant to register as a sex offender.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). The requirements of

Anders apply to appeals from juvenile-delinquency proceedings. In re D.A.S., 973 S.W.2d 296,

298-99 (Tex. l998)(orig. proceeding).

       Counsel has notified the Court in writing that he has delivered a copy of counsel’s brief

and the motion to withdraw to Appellant, and he has advised Appellant of his right to review the


                                               -2-
record, file a pro se brief, and to seek discretionary review. Kelly v. State, 436 S.W.3d 313, 318-

20 (Tex.Crim.App. 2014)(setting forth duties of counsel). Counsel also provided Appellant with

a form motion for access to the appellate record. Appellant has not requested access to the

record and he has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief, and we agree that the appeal

is wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



November 30, 2016
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -3-